Citation Nr: 0401809	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified before the 
undersigned member of the Board at a videoconference hearing 
held in May 2003.  The veteran submitted additional evidence 
in connection with the hearing for which a waiver of initial 
RO consideration was completed.


FINDINGS OF FACT

1.  A September 1995 rating decision denied service 
connection for PTSD; the veteran did not appeal this 
decision.

2.  Unappealed rating decisions of January 1997, September 
1997, December 1997, June 1998, November 1998 and December 
1998 continued the denial of service connection for PTSD.

3.  The evidence added to the record since the December 1998 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and which raises 
a reasonable possibility of substantiating the underlying 
claim.

4.  The veteran has PTSD which originated in service




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  The veteran has PTSD that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was enacted.  The VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim for 
those claims filed on or after August 29, 2001.  The 
veteran's claim was filed in December 2001.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156(a) was recently 
amended in August 2001, and is applicable only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001)).  Since the veteran's claim was filed in 
December 2001, only the amended version of 38 C.F.R. 
§ 3.156(a) is applicable to the veteran's claim.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  Entitlement to service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim of service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. §§ 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).

Service connection for PTSD was denied in a September 1995 
rating decision; the veteran was notified of the decision and 
of his appellate rights with respect thereto, but did not 
appeal the decision.  Unappealed rating decisions of January 
1997, September 1997, December 1997, June 1998, November 1998 
and December 1998 continued the denial of service connection 
for PTSD.  As a result, service connection for PTSD may now 
be considered on the merits only if new and material evidence 
has been received since the time of the last final 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the December 1998 rating 
decision included service personnel records showing that the 
veteran served in Vietnam as a truck driver and truckmaster.  
The evidence also included VA treatment reports for July 1992 
to October 1998 showing that the veteran was diagnosed at one 
point with PTSD.  The evidence previously of record also 
included the reports of September 1995 and December 1996 VA 
examinations, both of which showed that the veteran was not 
considered by the examiners to meet the criteria for 
assignment of a diagnosis of PTSD.

The evidence of record at the time of the December 1998 
rating decision also included the report of an October 1996 
examination of the veteran by M.W.G., Ph.D., who indicated 
that the veteran continued to experience recollections of 
traumatic events from service, and who concluded that the 
veteran probably had PTSD.  Also previously on file were 
private medical records for January 1997 to March 1998 
showing that the veteran was diagnosed with PTSD secondary to 
unspecified experiences in service, as well as an April 1997 
statement by R.H., D.O., who concludes that the veteran had 
PTSD resulting from unspecified traumatic events in Vietnam.  

The evidence of record at the time of the December 1998 
rating decision additionally included a November 1997 
statement by R.K., M.Ed., an outpatient therapist, who 
diagnosed the veteran with PTSD secondary to an incident in 
Vietnam in which a certain soldier the veteran knew died.  
Also of record in December 1998 was a September 1998 
statement by L.D.M., a service comrade of the veteran, who 
indicates that he encountered the veteran on one occasion 
soon after the veteran's unit had been attacked between Khe 
Sanh, and Fire Support Base (FSB) Vandergrift.  

Pertinent evidence considered at the time of the December 
1998 rating decision lastly included several statements by 
the veteran, as well as his testimony before a hearing 
officer in November 1998, describing numerous stressful 
incidents he asserts occurred while he was stationed in 
Vietnam.  The referenced stressor events include, but are not 
limited to, experiencing rocket attacks at Khe Sanh and FSB 
Vandergrift and fighting off an enemy force attempting to 
overrun his base; viewing the body of a friend who had died 
in an ambush shortly after leaving the veteran's presence; 
and experiencing ambushes while accompanying convoys from his 
unit.

Pertinent evidence added to the record since the December 
1998 rating decision includes VA treatment records for April 
1998 to March 2003, which document that the veteran was 
diagnosed with PTSD.  

The evidence added to the record also includes the report of 
a March 1999 VA psychological examination of the veteran, at 
which time the examiner concluded that the veteran met the 
criteria for a diagnosis of PTSD based on his reported 
experiences in service, including experiencing rocket and 
mortar attacks on at least one occasion.  

The evidence added to the record since the December 1998 
rating decision additionally includes November 2001 and 
October 2002 statements by J.M.L., the commanding officer of 
the veteran's unit for the period from December 1970 to April 
1971.  Mr. J.M.L. indicates that while under his command, the 
veteran was stationed at FSB Vandergrift, and that the 
veteran's duties included vehicle dispatch, vehicle repair, 
and perimeter guard duty.  He stated that convoys from the 
veteran's unit experienced ambushes on a regular basis, and 
that the veteran's position at FSB Vandergrift was subject to 
almost daily rocket attack.  He also indicated that members 
of the veteran's unit were often shot at by snipers.  
Submitted with the October 2002 statement was a company 
roster showing that Mr. J.M.L. and the veteran were assigned 
to the same unit, with Mr. J.M.L. as a captain in that unit.

Pertinent evidence added to the record since the December 
1998 rating decision also includes a January 2003 statement 
from the U.S. Armed Services Center for Unit Records Research 
(USASCRUR), with attached Operational Reports-Lessons Learned 
(OR-LL) for the higher headquarters' of the veteran's unit 
for the period ending April 1971.  The USASCRUR indicates 
that elements of the veteran's higher headquarters provided 
security for convoys traveling between Khe Sanh and FSB 
Vandergrift.  The USASCRUR was able to confirm that two 
members of the veteran's company were wounded in action, that 
attacks were made on convoys located near FSB Vandergrift, 
and that sapper attacks were made against FSB Vandergrift in 
March 1971.  The OR-LLs corroborate the statements by 
USASCRUR.

The evidence added to the record includes a May 2003 
statement by R.B.C., who contends that he was a service 
comrade of the veteran who witnessed, inter alia, rocket and 
mortar attacks.  Evidence added to the record lastly includes 
the veteran's May 2003 testimony before the undersigned, at 
which time he essentially re-iterated his claimed stressor 
experiences.

The evidence previously of record notably contained no 
credible supporting evidence that the veteran's claimed in-
service stressors occurred.  As described above, evidence 
submitted since the December 1998 rating decision includes an 
October 2002 statement by J.M.L. (the veteran's former 
commanding officer) confirming that the veteran was stationed 
at FSB Vandergrift during a time in which rocket attacks were 
frequently launched against the base, and confirming that 
convoys from the veteran's unit frequently experienced 
ambushes.  The newly submitted evidence also includes the 
January 2003 statement by the USASCRUR, which confirms that 
enemy attacks were launched against FSB Vandergrift during 
the time that the veteran (according to Mr. J.M.L.) was 
stationed at that location.  This evidence is clearly new and 
material in that it tends to substantiate previously 
unestablished facts pertinent to the underlying claim; the 
veteran's claim is therefore reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for PTSD when 
there is medical evidence diagnosing the condition; a link 
established by medical evidence between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

Although the veteran contends that he was ambushed on a 
number of occasions, none of the evidence on file indicates 
that he actually engaged in combat, and none of his award and 
decorations, which include the National Defense Service 
Medal, the Vietnamese Service Medal and the Vietnamese 
Campaign Medal, is indicative of participation in combat.

Nevertheless, the Board finds that Mr. J.M.L.'s October 2002 
statement corroborates the veteran's contention that he was 
stationed at FSB Vandergrift between December 1970 and April 
1971, and that he experienced frequent rocket attacks at that 
location.  The Board finds that the January 2003 statement by 
the USASCRUR, along with the attached OR-LLs, corroborate the 
October 2002 statement, inasmuch as the OR-LLs show that the 
FSB was attacked on several occasions in March 1971.  
Although the OR-LLs do not identify the veteran as being 
present during the attacks on the FSB, the Court has held 
that corroboration of every detail, such as the veteran's own 
personal involvement, is not necessary.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  The Board therefore accepts the description 
in the OR-LLs of the above events, as well as the October 
2002 statement by J.M.L., as satisfactory corroboration of 
the veteran's claimed stressor of experiencing rocket attacks 
in service.  Since, as will be discussed immediately below, 
the Board is able to grant the benefit sought on appeal based 
on the verification of the above stressor alone (along with 
certain medical evidence on file), there is no need for the 
Board to further address any of the other stressful events 
alleged by the veteran to have occurred during his period of 
service.

Review of the medical evidence shows that the veteran has 
been diagnosed with PTSD on more than one occasion by both 
treating and examining psychiatrists and psychologists.  
While the VA examiners who conducted the September 1995 and 
December 1996 examinations concluded that the veteran did not 
meet the criteria to warrant a diagnosis of PTSD, a VA 
examiner in March 1999 found that the veteran currently does 
meet the criteria for that diagnosis.  In any event, the 
veteran was examined by a number of private psychiatrists and 
psychologists who have concluded that he has PTSD, and the 
March 1999 examiner in particular concluded that the PTSD is 
related to at least one verified traumatic experience in 
service (that of the rocket attacks against his location). 

Accordingly, since the Board finds that the veteran has 
submitted competent evidence of a current diagnosis of PTSD; 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor, the Board concludes that the weight of 
competent and credible evidence supports a grant of service 
connection for PTSD.  Thus, the benefit sought on appeal is 
granted.

In deciding the reopened claim, the Board has considered the 
applicability of the VCAA and the implementing VA 
regulations.  In this case, the Board finds that the VCAA's 
duty-to-notify provision has been fulfilled as evidenced by 
the November 2002 statement of the case and by a January 2002 
letter to the veteran which advised him of the information 
and evidence needed to substantiate his claim, and of the 
respective responsibilities of him and VA in obtaining 
evidence in connection with the claim.  38 U.S.C.A. § 5103(a) 
(West 2002).  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  Moreover, the record reflects that VA's duty-to-
assist the veteran in the instant claim has been fulfilled to 
the extent necessary.  




ORDER

New and material evidence having been submitted, reopening of 
the claim of service connection for PTSD is granted.  

Entitlement to service connection for PTSD is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



